DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1 and 11) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Newcomb, Jr. et al (9303683, hereinafter – Newcomb).
Regarding claims 1 and 11: Newcomb discloses a system for converting an overhead door into a serving window (as depicted in figures 1a and 1b of Newcomb and see associated descriptions for details), the system comprising:
at least two rows of panels spanning the width of the door, one panel located above and adjacent to the other panel (as depicted in figure 1b of Newcomb);
pair of rails opposite one another and adjacent to the panels, the panels traveling within the rails to move from a closed position to an open position (as illustrated in figure 1b of Newcomb and see associated descriptions for details);
at least one hinge connecting the lower row of panels to the upper row of panels, the hinge having an upper half attached to the upper row of panels and a lower half attached to the lower row of panels (see element 16 of figure 1a of Newcomb and see associated descriptions for details), the upper and lower halves of the hinge connected by a removable central pin (see elements 16a-c and 18 of figures 1a-b of Newcomb where illustrated the removable pin of the hinge for disconnecting the upper and lower panel halves), the lower half of the hinge having a spring-loaded pin for engaging with one of the rails to lock the lower row of panels to the rail, and the upper half of the hinge having an aperture for receiving and stowing the central pin upon removal;
wherein the upper row of panels moves from the closed position to the open position when the central pin is removed from the hinge and the spring-loaded pin of the hinge is engaged with the rail (see the illustrations of figure 1b of Newcomb). Thus, Newcomb disclosed a separable garage type door for serving window system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) (2- 4, 9, 10 and 12- 14, 19, 20) is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb, Jr. et al (9303683, hereinafter – Newcomb) in view of Arroyo (9719290).

Regarding claims 2 and 12: the reason of Newcomb is stated in above. However,  Newcomb is silent the hinged panel has a cantilever support member. Thus, Arroyo relied upon for the panel with the cantilever member (as shown in figures 8 and 9 of Arroyo). It would have been obvious for an artisan in the art at the time of the invention was made to modify the split door of Newcomb with the cantilever member as taught by Arroyo. The rational as follows: an artisan of the art would have been motivated to provide a secure and an optimum ventilation as suggested in col. 1, line 14-16 of Arroyo.
Regarding claims 3 and 13: the combination of Newcomb and Arroyo teaches that further comprising a countertop attached to the cantilever support member, the countertop forming a horizontal surface on top of the lower row of panels when the cantilever support member is placed in the horizontal position (see figure 8 and col. 2, lines 18-21 of Arroyo where panel describes the integration of the panel grate into door panel to form a cantilever member that includes shelves/countertops.).
Regarding claims 4 and 14: the limitations of wherein the cantilever support member is braced by a lower support member attached to the lower half of the hinge, the lower support  member slidably connected to the cantilever support member and lockable in upright and in stowed positions are inherently well known (bracket devices) to stabilize/bracing the cantilever position.
Regarding claims 9 and 19: the combination of Newcomb and Arroyo illustrates (in figures 8 and 9 of Arroyo) that wherein the lower half of the hinge attached to the upper edge of the intermediary row of panels has a cantilever support member that moves from a stowed vertical position to a horizontal position flush with the top of the intermediary row of panels, and wherein a countertop/(panel grate) surface is attached to the cantilever support member to create a horizontal countertop surface on top of the intermediary row of panels when the cantilever support member is in the horizontal position (the combination of Newcomb and Arroyo or the integration of split garage door panel of Newcomb with the grate panel of Arroyo to form the cantilever member assembly).
Regarding claims 10 and 20: the limitations of a banner operatively connected to the upper row of panels, the banner suspending downward and behind the lower row of panels when the upper row of panels is in the open position are known because figure 8 of Arroyo could be reconfigured to operatively into with a banner/billboard.

Claim(s) (5-8 and 15-18) is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomb, Jr. (9303683, hereinafter – Newcomb) in view of Licky (6315027).
Regarding claims 5 and 15: the reason for Newcomb is stated in above. However, Newcomb is silent on the known extension spring feature of the common roll-up door/gate capability. Licky is relied upon for roll-up door/gate extension spring feature as shown in figure 1 of Licky (see associated descriptions for detail). It would have been obvious to an artisan in the art at the time of the invention was made to positively recites the extension spring feature as taught by Licky. The rational as follows: artisan in the art would have been to provide the continuum of the rollup/gate door device.
Regarding claims 6 and 16: the combination of Newcomb and Licky teaches that wherein the extension spring system comprises an extension spring, one end of which is operatively connected to a mounting surface disposed above the overhead door and the opposite end of the extension spring of which is operatively connected to an upper edge of the upper row of panels (col. 4, lines 32-46 of Licky).
Regarding claims 7 and 17: the combination of Newcomb and Licky shows in (figures 1 and 5 of Licky) that wherein the extension spring is operatively connected to the upper row of panels via a cable running over one or more pulleys (col. 4, lines 37-41 of Licky).
Regarding claims 8 and 18: the combination of Newcomb and Licky show in (figures 1a-b of Newcomb and figure 1 of Licky) that further comprising at least one intermediary row of panels positioned between the upper and lower row of panels, the intermediary row of panels having at least one hinge connecting the lower and intermediary row of panels and at least one hinge connected the upper and intermediary row of panels (see associated descriptions for details, respectively).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abdalla (2016/0265582), Fraijo (2015/0330132),Miale (4653566), Miller et al (7832451), O’Malley (7234502) and Savon are cited for separate overhead door/gate to serving window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689